DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 22 March 2021 have been fully considered but are not persuasive.  Applicant argues that Stamm does not teach “generating a person-centric space for a person by associating data retrieved from different data sources based on cross-linking keys.”  Remarks of 22 March 2021, pg. 10.   Examiner respectfully disagrees.  Shipping information in an email is associated with tracking information from a delivery website through a tracking number cross-linking key, and presented as a person-centric space via an information card.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamm et al., US 2013/0345971 A1 (hereinafter “Stamm”), in view of Mandyam et al., US 2009/0249321 A1 (hereinafter “Mandayam”).

As per claims 1, 7, and 13, Stamm teaches:
identifying an entity from a received request (Stamm ¶ 0034), where a user requests information, and entities are identified based on the request for information;
obtaining first data associated with the person from at least one data source included in a private space (Stamm ¶ 0020), where content of an email – the claimed first data – are obtained from emails – a claimed data source – which are private, where emails are associated with the user;
determining, in accordance with a model, a domain corresponding to the first data (Stamm ¶¶ 0031-32), where the content of the e-mail is determined to be in the shipping-related domain;
identifying, based on the domain, one or more cross-linking keys from the first data (Stamm ¶¶ 0031-32, 0035-38), where a tracking number is determined as a cross-linking key in a shipping-related domain;
determining second data associated with the person that is to be retrieved from at least one second data source based on the one or more cross-linking keys, wherein the second data source is included in a space that is disjoint from the private space (Stamm ¶¶ 0031-32, 0035-38, 0040), where tracking information from a public source is obtained based on the tracking number, where tracking information is associated with the user because it is tracking information for the user’s shipment;
generating the person-centric space for the person by associating the first data with at least a portion of the second data in the person-centric space so that the first data and the second data are associated with each other based on the one or more cross-linking keys (Stamm ¶¶ 0031-32, 0039), where an information card representing the person-centric space is generated by associating the e-mail with the tracking information via the tracking number; and
updating the person-centric space (Stamm ¶ 0042), where new e-mails are retrieved, such that, e.g., new tracking numbers contained therein are retrieved.

Stamm, however, does not teach:
updating the person-centric space in accordance with a schedule determined based on the at least one data source in the private space.

The analogous and compatible art of Mandyam, however, teaches updating a widget based on a schedule determined based on the data source (Mandyam ¶ 0163).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Stamm with those of Mandyam to update the person-centric space by, e.g., refreshing for new emails at a higher rate during weekday daytime, or stock information cards (Stamm ¶ 0014) based on when the relevant market is open (Mandyam ¶ 0163).

As per claims 2, 8, and 14, the rejection of claims 1, 7, and 13 is incorporated, but Stamm does not teach:
wherein the schedule is determined based on a type of the at least one data source in the private space from which the first data is obtained.

The analogous and compatible art of Mandyam, however, teaches updating a widget based on a schedule determined based on the type of data source (Mandyam ¶ 0163), where, e.g., stocks are updated frequently as opposed to weather which is updated only a few times a day (Mandyam ¶ 0104).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Stamm with those of Mandyam to update the person-centric space by, e.g., refreshing for new emails at a higher rate during weekday daytime, or stock information cards (Stamm ¶ 0014) based on when the relevant market is open (Mandyam ¶ 0163).

As per claims 3, 9, and 15, the rejection of claims 1, 7, and 13 is incorporated, and Stamm further teaches:
extracting one or more entities from the first data (Stamm ¶¶ 0028-29), where locations, etc., are entities; and
selecting the one or more cross-linking keys from the one or more entities based on the domain corresponding to the first data (Stamm ¶ 0032), where, e.g., a tracking number is extracted as the linking key from an e-mail corresponding to a package tracking domain.

As per claims 4, 10, and 16, the rejection of claims 1, 7, and 13 is incorporated, and Stamm further teaches:
wherein the at least one second source is one of: a semi-private data source and a public data source (Stamm ¶¶ 0031-32, 0035-38, 0040), where tracking information is obtained from a public source.

As per claims 5, 11, and 17, the rejection of claims 1, 7, and 13 is incorporated, and Stamm further teaches:
determining an intent of a person based on the request (Stamm ¶¶ 0102-0104), where, e.g., an obtained event is determined; and
generating a card to be presented to the person in response to the request, wherein the card includes the first data that is associated with at least the portion of the second data (Stamm ¶ 0106), where the card is relevant to the determined event.

As per claims 6, 12, and 18, the rejection of claims 5, 11, and 17 is incorporated, and Stamm further teaches:
wherein a type of the card to be presented to the person is determined based on the intent of the person (Stamm ¶ 0031), where the category is the type, which is determined based on the type of event.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 2, 1, 1, 1, 3, 2, 1, 1, 1, 3, 2, and 1, respectively, of U.S. Patent No. 10,417,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’206 patent.
Claims 6, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,417,206 in view of Stamm et al., US 2013/0345971 A1 (hereinafter “Stamm”).  The ’206 claims do not claim a type of card is determined based on the intent.  Stamm, however, does (Stamm ¶ 0031), where the category is the type, which is determined based on the type of event.  It would therefore have been obvious to modify the ’206 claim to have the type of card determined based on the intent, as different types of information would be presented differently, as in Stamm.
Claims 1, 7, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 10,874,576 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’576 application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159